ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_08_FR.txt. 443

OPINION DISSIDENTE DE M. PADILLA NERVO

[Traduction]

J'ai voté contre la décision de la Cour, car je suis convaincu qu’il
a été établi de façon indiscutable que les demandeurs ont un droit ou
intérêt juridique au regard de l’objet des demandes, à savoir ’accomplis-
sement par le Mandataire de la mission sacrée de civilisation, qui doit
résulter de l’exécution des obligations énoncées à l’article 22 du Pacte
de la Société des Nations et dans le Mandat pour le Sud-Ouest africain
allemand.

D'autre part, en vertu de l’article 7 du Mandat, instrument qui est
«un traité ou une convention en vigueur» au sens de l'article 37 du
Statut, les demandeurs ont le droit de soumettre à la Cour internationale
de Justice le différend qui les oppose au défendeur.

Tl ne s’agit pas en l’espèce d’une affaire ordinaire mais d’une affaire
sui generis qui a des incidences d’une grande portée sur le plan juridique,
social et politique. Elle s’est dès le début révélée complexe, difficile et
sujette à controverse, ainsi que cela ressort du fait que la présente
décision de la Cour, dont je me dissocie fondamentalement, repose
sur une majorité fechnique ou statutaire résultant de l’usage par le
Président de sa voix prépondérante, conformément à l’article 55, para-
graphe 2, du Statut de la Cour, qui est ainsi conçu:

«1. Les décisions de la Cour sont prises à la majorité des juges
présents.

2. En cas de partage des voix, la voix du Président ou de celui
qui le remplace est prépondérante.» (Les italiques sont de nous.)

La Cour n’a examiné qu’une seule question: les demandeurs ont-ils
un intérêt juridique au regard de l’objet de la demande? A cet égard,
la Cour a constaté

«que les demandeurs ne sauraient être considérés comme ayant
établi l’existence à leur profit d’un droit ou intérêt juridique au
regard de l’objet des présentes demandes; en conséquence, la Cour
doit refuser d’y donner suite. Par ces motifs, la Cour décide de
rejeter les demandes de l’Empire d’Ethiopie et de la République du
Libéria. »

A mon avis, si la Cour a abouti à cette décision, c’est parce qu’elle
est partie d’une hypothèse injustifiée concernant les intentions présumées
des auteurs du Pacte et du système des Mandats en 1919, ainsi que d’une
analyse et d’une interprétation de ces instruments découlant de l’hypothèse
adoptée, laquelle a servi de base ou de prémisse à l’examen et au raison-
nement de la Cour. C’est cette façon de procéder qui a amené la Cour
à la présente décision.

441
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 444

La Cour a répondu à la question en faisant dûment application de
l’article 55, paragraphe 2. En conséquence, la Cour indique dans sa
décision les motifs et les arguments sur lesquels elle se fonde pour dire
que les demandeurs n’ont aucun droit ou intérêt juridique au regard de
la demande.

Comme j'estime que la Cour est compétente pour se prononcer sur
le fond de la demande et que la demande est recevable parce que les
demandeurs ont l'intérêt juridique et les autres titres qui leur permettent
d'obtenir une décision à son sujet, je suis tenu de donner mon avis
sur les questions soulevées dans les conclusions des Parties.

Avant de préciser les motifs pour lesquels je me dissocie de la décision
de la Cour, je présenterai quelques observations sur les caractéristiques
du Pacte de la Société des Nations, sur la nature et les incidences de
la mission sacrée de civilisation établie par l’article 22 et sur le sens et le
but du systéme des Mandats.

Je commencerai par citer les conclusions des Parties qui ont été formu-
lées, expliquées et commentées lors d’une procédure écrite et d’une
procédure orale qui ont coûté beaucoup de temps, d’efforts et d’argent.

Au cours de la procédure orale, les conclusions finales ci-après ont
été présentées par les Parties:

Au nom des Gouvernements de l'Ethiopie et du Libéria, à l'audience
du 19 mai 1965:

« Vu les allégations de fait et les considérations de droit énoncées
dans les écritures et les plaidoiries, plaise à la Cour dire et juger,
tant en présence qu’en l’absence du Gouvernement de la Répu-
blique sud-africaine, que:

1. Le Sud-Ouest africain est un territoire sous Mandat conféré
par les Principales Puissances alliées et associées à Sa Majesté
britannique pour être exercé en son nom par le Gouvernement de
l'Union de PAfrique du Sud, accepté par Sa Majesté britannique
agissant pour le Gouvernement de l’Union de l’Afrique du Sud
et en son nom, et confirmé par le Conseil de la Société des Nations le
17 décembre 1920;

2. Le défendeur demeure soumis aux obligations internationales
énoncées à l’article 22 du Pacte de la Société des Nations et dans
le Mandat pour le Sud-Ouest africain, ainsi qu’à l’obligation de
transmettre aux Nations Unies les pétitions des habitants du Terri-
toire, les fonctions de surveïliance étant exercées par les Nations Unies
auxquelles les rapports annuels et les pétitions doivent être envoyés;

3. Par les lois et règlements et par les méthodes et actes officiels
décrits dans les écritures, le défendeur a pratiqué l’apartheid, c’est-à-
dire qu’il a établi une distinction fondée sur la race, la couleur, l’ori-
gine nationale ou tribale, lorsqu'il a fixé les droits et devoirs des ha-
bitants du Territoire; que cette pratique constitue une violation
de ses obligations telles qu’elles figurent à l’article 2 du Mandat
et à l’article 22 du Pacte de la Société des Nations; et que le défen-
deur a le devoir de cesser sur-le-champ de pratiquer Vapartheid

dans le Territoire;
442
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 445

4. Par l'effet des principes économiques, politiques, sociaux et
éducatifs appliqués dans le Territoire, par les lois et règlements
et par les méthodes et actes officiels décrits dans les écritures, le
défendeur, au regard des «standards» internationaux applicables
ou de la norme juridique internationale applicable ou de ces deux
critères à la fois, n’a pas accru, par tous les moyens en son pouvoir 4,
le bien-être matériel et moral ainsi que le progrès social des habitants
du Territoire; que cette carence constitue une violation de ses
obligations telles qu’elles figurent à l’article 2 du Mandat et à
Particle 22 du Pacte; et que le défendeur a le devoir de mettre
sur-le-champ un terme aux violations indiquées ci-avant et de
prendre toutes les mesures possibles pour remplir ses obligations
aux termes desdits articles;

‘5. Le défendeur, par ses paroles et par ses actes, a agi a l’égard
du Territoire d’une manière imcompatible avec le statut inter-
national du Territoire et a entravé par là les chances qu’avaient
les habitants du Territoire de s’°engager dans la voie de l’autodéter-
mination; que ces agissements constituent une violation des obliga-
tions du défendeur telles qu’elles figurent au premier alinéa de
Particle 2 du Mandat et à l’article 22 du Pacte; que le défendeur
a le devoir de mettre sur-le-champ un terme à ces agissements et
de s’abstenir dans l’avenir de pareils agissements; et que le défen-
deur a le devoir de respecter en toute bonne foi le statut international
du Territoire;

6. Le défendeur a établi des bases militaires sur le Territoire
en violation de ses obligations telles qu’elles figurent à l’article 4 du
Mandat et à l’article 22 du Pacte; que le défendeur a le devoir
de supprimer sur-le-champ toutes les bases militaires établies sur
le Territoire; et que le défendeur a le devoir de s’abstenir d’établir
des bases militaires sur le Territoire;

7. Le défendeur n'a pas envoyé à l’Assemblée générale des
Nations Unies des rapports annuels contenant des informations
intéressant le Territoire et indiquant les mesures qu’il a prises
pour assurer ses engagements aux termes du Mandat; que cette
carence est une violation de ses obligations telles qu’elles figurent
à l’article 6 du Mandat; et que le défendeur a le devoir d’envoyer
sur-le-champ ces rapports annuels à l’Assemblée générale;

8. Le défendeur n’a pas transmis à l’Assemblée générale des
Nations Unies les pétitions des habitants du Territoire adressées
à l’Assemblée générale; que cette carence est une violation de ses
obligations de Mandataire; et que le défendeur a le devoir de
transmettre ces pétitions à l’Assemblée générale;

9. Le défendeur a tenté d’apporter aux dispositions du Mandat
des modifications de fond sans l’autorisation des Nations Unies;
que cette tentative constitue une violation de ses obligations telles
qu’elles figurent à l’article 7 du Mandat et à l’article 22 du Pacte;

1 Les italiques sont de nous.
443
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 446

et que l’autorisation des Nations Unies est une condition préalable
indispensable à toute tentative de la part du défendeur de modifier
directement ou indirectement les dispositions du Mandat.

Plaise également à la Cour se prononcer sur tout ce qu’elle
pourra estimer pertinent et convenable se rapportant aux présentes
conclusions et rendre toute décision et prendre toute ordonnance,
y compris une décision sur les dépens, pour donner effet à ce qu’elle
aura statué. »

Au nom du Gouvernement de Il’ Afrique du Sud, à l'audience du
5 novembre 1965:

«Nous répétons et réitérons les conclusions que nous avons
énoncées dans ie contre-mémoire, volume I, page 6, et confirmées
dans la duplique, volume II, page 483. Ces conclusions, qui peuvent
étre mises 4 jour sans amendement de fond, sont les suivantes:

Vu les considérations de fait et de droit énoncées dans les écritures
et les plaidoiries du défendeur, plaise 4 la Cour dire et juger que
les conclusions des Gouvernements éthiopien et libérien figurant
au compte rendu de l’audience du 19 mai 1965 sont sans fondement
et que la Cour ne fera aucune des déclarations proposées par les
demandeurs.

Le défendeur conclut en particulier:

1. Que le Mandat pour le Sud-Ouest africain dans son ensemble
est devenu caduc lors de la dissolution de la Société des Nations
et que le défendeur n’est plus en conséquence soumis 4 aucune des
obligations juridiques découlant du Mandat.

2. Subsidiairement, au cas où l’on estimerait que le Mandat
en tant que tel est demeuré en vigueur malgré la dissolution de la
Société des Nations:

a) en ce qui concerne les conclusions 2, 7 et 8 des demandeurs,
que les obligations incombant antérieurement au défendeur en
vertu du Mandat et consistant à faire rapport et à rendre
compte au Conseil de la Société des Nations et à se soumettre
à la surveillance de ce Conseil ont pris fin lors de la dissolution
de la Société et n’ont pas été remplacées par des obligations
similaires concernant une surveillance par un organe quelconque
des Nations Unies, par toute autre organisation ou par tout
autre organisme. Le défendeur n’est donc tenu ni de présenter
des rapports relatifs à son administration du Sud-Ouest africain
ni de transmettre les pétitions des habitants du Territoire soit
aux Nations Unies soit à tout autre organisme;

b) en ce qui concerne les conclusions 3, 4, 5, 6 et 9 des demandeurs,
que le défendeur n’a, sur aucun des points allégués, violé les
obligations lui incombant d’après le Mandat ou l’article 22 du
Pacte de la Société des Nations.»

444
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 447

La majorité de la Cour reprend en l’occurrence les arguments présentés
dans les opinions dissidentes jointes à l’arrêt de 1962.

A mon avis, si la Cour a pu aboutir à cette conclusion, c’est qu’elle
a présumé à l’avance l’exactitude de son interprétation du deuxième
alinéa de l’article 7 du Mandat pour le Sud-Ouest africain allemand,
qui constitue la base principale de son argumentation.

Les questions soulevées en l’espèce dans les conclusions des Parties,
qui ont de la pertinence eu égard à la présente décision de la Cour, ont
en fait déjà été évoquées dans les conclusions présentées par les Parties
en 1962 (Sud-Ouest africain, exceptions préliminaires, arrêt, C.IJ.
Recueil 1962, p. 322-328).

Ces questions, notamment celles qui concernent le locus standi des
demandeurs et la recevabilité de leur demande, ont déja été tranchées par
la Cour dans son arrét de 1962.

La Cour a dit alors (p. 328):

«Pour établir la compétence de la Cour en l’espèce, les deman-
deurs, se référant à l’article 80, paragraphe 1, de la Charte des
Nations Unies, ont invoqué l’article 7 du Mandat pour le Sud-
Ouest africain du 17 décembre 1920 ainsi que l’article 37 du Statut
de la Cour. En réponse aux requêtes et mémoires de Î’Ethiopie et
du Libéria, le Gouvernement sud-africain a soumis des exceptions
préliminaires à la compétence de la Cour.»

Ces exceptions préliminaires étaient les suivantes (ibid., p. 326):

« Au nom du Gouvernement sud-africain, dans les exceptions pré-
liminaires:

«Pour l’un quelconque des motifs énoncés dans les présentes
exceptions préliminaires ou pour tous ces motifs à la fois, le Gou-
vernement de la République sud-africaine conclut à ce que les
Gouvernements de l'Ethiopie et du Libéria n’ont pas de locus
standi dans la présente procédure contentieuse et à ce que l’Hono-
rable Cour n’a pas compétence pour connaître des questions de
droit et de fait soulevées dans les requêtes et les mémoires, ni pour
statuer sur ces questions, et demande à la Cour de dire et juger
en conséquence. »

Au nom des Gouvernements de l'Ethiopie et du Libéria, dans les
observations écrites sur les exceptions préliminaires:

«Plaise à la Cour rejeter les exceptions préliminaires soulevées
par le Gouvernement de la République sud-africaine dans les
affaires du Sud-Ouest africain, et dire et juger que la Cour est
compétente pour connaître des questions de droit et de fait soulevées
dans les requêtes et mémoires des Gouvernements d’Ethiopie et
du Libéria en ces affaires et pour statuer sur ces questions. »

Dans la procédure orale les conclusions ci-après ont été prises par les
Parties:

«Au nom du Gouvernement sud-africain, à l'audience du 11 octobre
1962:

445
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 448

«Pour un ou plusieurs des motifs énoncés dans ses écritures et
plaidoiries ou pour tous ces motifs à la fois, le Gouvernement de
la République sud-africaine conclut à ce que les Gouvernements
de Ethiopie et du Libéria n’ont pas de locus standi dans la présente
procédure contentieuse et 4 ce que la Cour n’a pas compétence pour
connaitre des questions de droit et de fait soulevées dans les requétes
et les mémoires, ni pour statuer sur ces questions, et cela plus
particulièrement parce que:

Premiérement, en raison de la dissolution de la Société des Na-
tions, le Mandat pour le Sud-Ouest africain n’est plus «un traité
ou une convention en vigueur» au sens de l’article 37 du Statut
de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’ar-
ticle 7, et

b) en tout cas, l’article 7 même;

Deuxièmement, ni le Gouvernement de l’Ethiopie ni le Gouverne-
ment du Libéria ne sont « un autre Membre de la Société des Nations »,
ainsi que l’article 7 du Mandat pour le Sud-Ouest africain l’exige
pour qu’il y ait locus standi;

_ Troisiémement, le conflit ou désaccord que les Gouvernements de
l'Ethiopie et du Libéria prétendent exister entre eux et le Gouverne-
ment de la République sud-africaine n’est pas, eu égard à sa nature et
à sa teneur, un « différend » comme il est prévu à l’article 7 du Man-
dat pour le Sud-Ouest africain, et cela plus particulièrement en tant
qu'aucun intérêt concret des Gouvernements de l’Ethiopie et/ou du Li-
béria ou deleursressortissants n’est en cause oun’estaffecté en l’espéce;

Quatriémement, le prétendu conflit ou désaccord n’est pas, eu égard
à son état d’avancement, un « différend ... qui ne soit pas susceptible
d’être réglé par des négociations » au sens de l’article 7 du Mandat
pour le Sud-Ouest africain. »

Au nom des Gouvernements de l'Ethiopie et du Libéria, à audience
du 17 octobre 1962:

«Plaise à la Cour rejeter les exceptions préliminaires soulevées
par le Gouvernement de la République sud-africaine dans les affaires
du Sud-Ouest africain, et dire et juger que la Cour est compétente
pour connaître des questions de droit et de fait soulevées dans
les requêtes et mémoires des Gouvernements d’Ethiopie et du
Libéria en ces affaires et pour statuer sur ces questions. »

Des questions ayant été posées aux Parties par deux juges, la Cour
a décidé qu'il y serait répondu après la duplique orale, d’abord au nom
de l'Afrique du Sud, puis au nom de l'Ethiopie et du Libéria et que
les agents seraient invités, dans le même ordre, à faire savoir si les ques-
tions dont il s'agissait et les réponses qui y seraient faites les amenaient
à amender leurs conclusions respectives et éventuellement à énoncer des
conclusions amendées.

Se prévalant de cette décision, les agents des Parties ont répondu le
22 octobre 1962. L’agent de l’Afrique du Sud a modifié les conclusions

446
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 449

dont il avait donné lecture à l’audience du 11 octobre en substituant
au paragraphe commençant par «premièrement» le texte ci-après:

« Premièrement, le Mandat pour le Sud-Ouest africain n’a jamais
été, ou en tout cas n’est plus depuis la dissolution de la Société des
Nations, «un traité ou une convention en vigueur » au sens de l’ar-
ticle 37 du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’ar-
ticle 7, et

b) en tous cas l’article 7 même.»

Après avoir dûment examiné les questions qui lui étaient soumises,
la Cour a, dans son arrêt de 1962, rejeté les quatre exceptions prélimi-
naires et décidé ce qui suit:

1) les demandeurs ont qualité pour agir;

2) les demandeurs étaient Membres de la Société des Nations et
pouvaient alors, et peuvent encore maintenant, invoquer la juridiction
de la Cour internationale de Justice, conformément à l’article 37 du
Statut ;

3) il existe entre les Parties un différend comme il est prévu à l’article 7
du Mandat;

4) le différend n’est pas susceptible d’être réglé par des négociations.

En ce qui concerne les thèses du défendeur selon lesquelles, d’une
part, le différend soumis à la Cour par les demandeurs n’affecterait au-
cun intérêt concret des Etats demandeurs ni de leurs ressortissants et,
d’autre part, les Membres de la Société des Nations n'auraient aucun
droit ou intérêt juridique quant à l’exécution par le Mandataire de ses
obligations envers les habitants du territoire, la Cour a dit alors:

«La question que la Cour doit examiner est celle de savoir si
ce différend est bien un «différend» comme il est prévu à lar-
ticle 7 du Mandat et au sens de l’article 36 du Statut de la Cour.

La thèse du défendeur va à l’encontre du sens naturel et ordinaire
des dispositions de l’article 7 du Mandat, lequel mentionne «tout
différend, quel qu’il soit» qui viendrait à s’élever entre le Manda-
taire et un autre Membre de la Société des Nations «relatif à l’in-
terprétation ou à l’application des dispositions du Mandat». Les
termes employés sont larges, clairs et précis: ils ne donnent lieu à
aucune ambiguïté et n’autorisent aucune exception. Ils se réfèrent
à tout différend, quel qu’il soit, relatif non pas à une ou plusieurs
dispositions particulières mais «aux dispositions» du Mandat,
entendant par là, de toute évidence, l’ensemble ou une quelconque
de ces dispositions, qu’elles aient trait aux obligations de fond
du Mandataire à l’égard des habitants du territoire ou à l’égard
des autres Membres de la Société des Nations ou encore à Pobli-
gation du Mandataire de se soumettre à la surveillance de la Société
des Nations aux termes de l’article 6 ou à la protection prévue
par l’article 7 même. La portée et l’objet manifestes des dispositions
de cet article indiquent en effet qu’on entendait par là que les

447
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 450

Membres de la Société des Nations eussent un droit ou un intérêt
juridique à ce que le Mandataire observât ses obligations à la fois
à l'égard des habitants du territoire sous Mandat et à l’égard de la
Société des Nations et de ses Membres. » (Sud-Ouest africain, excep-
tions préliminaires, arrêt, C.IJ. Recueil 1962, p. 343.)

Telle a été l’analyse des textes pertinents du Mandat faite par la Cour
dans son arrêt de 1962, notamment en ce qui concerne le libellé de
l’article 7 et le sens du terme «dispositions ».

Or, la majorité de la Cour donne aujourd’hui une interprétation oppo-
sée et, aux fins de son raisonnement, divise artificiellement les « disposi-
tions » du Mandat en deux catégories ayant des incidences et des effets
différents.

La Cour dit maintenant qu’il y a, d’une part, ce qu’elle appelle les
«dispositions relatives à la gestion» et, d’autre part, les «dispositions
relatives aux intérêts particuliers » (ce qui est également la thèse soutenue
par le défendeur).

J'estime que cette classification, ainsi que le sens et la fonction qu’on
lui attribue, ne ressort ni de la lettre ni de Pesprit du Mandat et que
l'interprétation présentée par la Cour en 1962 était exacte.

Les conclusions qui précèdent figuraient parmi les principales conclu-
sions formulées par la Cour en 1962. Les considérations et les motifs
qui les expliquaient ont été résumés dans les indications suivantes de
l'arrêt de la Cour (ibid., p. 328-347) qui, à mon avis, auraient dû être
aujourd’hui confirmées, si la Cour avait décidé d’examiner au fond
la requête des demandeurs et de se prononcer sur les conclusions des
Parties, après avoir entendu, comme elle l’a fait d’ailleurs, l’argumen-
tation des Parties sur tous les éléments pertinents.

Voici ces indications:

a) les demandeurs ont qualité pour agir;

b) la Cour est compétente pour se prononcer sur les questions de droit
et de fait soulevées par les demandeurs;

c) le Mandat est «un traité ou une convention en vigueur » au sens de
Particle 37 du Statut. C’est un accord international, qui présente
ce caractère;

d) il existe entre les Parties devant la Cour un différend résultant de
leurs attitudes opposées à propos de l’accomplissement des obli-
gations du Mandat (ibid., p. 328);

e) le Mandat est un acte international de caractére institutionnel
(ibid., p. 332);

Ff) Pautorité que le défendeur exerce sur le Sud-Ouest africain est fon-
dée sur le Mandat. Si le Mandat est devenu caduc, il en est de méme
de l’autorité du défendeur. Rien ne permet de conserver des droits
tout en répudiant des obligations (Statut international du Sud-Ouest
africain, avis consultatif, CI.J. Recueil 1950; Sud-Ouest africain,
exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 333);

g) l'obligation de se soumettre à une surveillance internationale est
de l'essence même du système des Mandats et ne saurait être exclue;

448
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 451

h) l'Union sud-africaine est tenue d’accepter la juridiction obligatoire
de la Cour conformément à l’article 37 du Statut et à Particle 80,
paragraphe 1, de la Charte {Statut international du Sud-Ouest afri-
cain, avis consultatif, C.J. Recueil 1950);

i) la Cour s’en est tenue en 1962 à la conclusion qu’elle a unanimement
adoptée en 1950 et d’après laquelle l’article 7 est «encore en vigueur »
(Sud-Ouest africain, exceptions préliminaires, arrêt, C.I.J. Recueil
1962, p. 334);

j) lobligation de se soumettre à la juridiction obligatoire a été effecti-
vement transférée à la Cour internationale avant la dissolution de
la Société des Nations;

k} le Mandat dans son ensemble, y compris naturellement l’article 7,
demeure en vigueur (ibid., p. 335);

1) la protection judiciaire de la «mission sacrée de civilisation» était
l’un des aspects essentiels du système des Mandats; le devoir et le
droit de veiller à l’accomplissement de cette mission ont été confiés
à la Société des Nations, à ses organes et à tous ses Membres;

m) au cas où le Mandataire aurait opposé son veto en vertu de la règle
de l’unanimité (articles 4 et 5 du Pacte), le seul moyen de défendre
les intérêts des habitants du territoire aurait été d’obtenir une déci-
sion de la Cour (p. 337); .

n) comme ni le Conseil ni la Société n’étaient admis à ester devant la
Cour, le seul recours efficace pour la protection de la mission sacrée
était qu’un ou plusieurs Membres de la Société des Nations invo-
quassent l’article 7 et soumissent le différend au jugement de la Cour
permanente. L'article 7 jouait un rôle essentiel comme Pune des
garanties du système des Mandats (ibid., p. 337);

o) le droit de citer la Puissance mandataire devant la Cour permanente
était spécialement et expressément conféré aux Membres de la
Société des Nations parce qu’il était le moyen le plus sûr de rendre
la protection effective;

p) les termes clairs et précis de l’article 7 se réfèrent à tout différend
relatif «aux dispositions », c’est-à-dire à l’ensemble ou à l’une quel-
conque de ces dispositions (ibid., p. 343);

q) la portée et l’objet de Particle 7 indiquent qu’on entendait par là
que les Membres de la Société des Nations avaient un droit ou
intérêt juridique à ce que le Mandataire observât ses obligations
à l’égard des habitants du territoire (ibid., p. 343);

r) la nature de l’article 7 est évidemment de pourvoir à la mise en œuvre
d'une «des garanties pour l’accomplissement de cette mission»
mentionnées à l’article 22, paragraphe 1, du Pacte;

s) le présent différend est un différend comme il est prévu à l’article 7;

t) les négociations répétées qui se sont poursuivies pendant plus de
dix ans devant l’Assemblée générale et d’autres organes des Nations
Unies ont abouti à une impasse avant le 4 novembre 1960 et cette
impasse demeure. Il n’est pas raisonnablement permis d’espérer
que de nouvelles négociations aboutiraient à un règlement;

u) la diplomatie pratiquée aux fins des conférences, ou diplomatie par-

449
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 452

lementaire, s’est fait reconnaître comme l’un des moyens établis
de conduire des négociations internationales et lorsque des ques-
tions en litige intéressent à la fois un groupe d’Etats, de part et d’au-
tre, au sein d’un corps organisé, cette diplomatie s’est souvent avérée
la voie de négociation la plus pratique. Lorsqu'il s’agit d’une question
affectant les intérêts mutuels de nombreux Etats, il n’y a aucune raison
pour que chacun d’eux se conforme au formalisme et aux faux-sem-
blants d’une négociation directe avec l’Etat auquel ils s’opposent, s’ils
ont déjà participé aux négociations collectives avec cet Etat adverse;

v) la Cour a conclu que Particle 7 est un traité ou une convention
encore en vigueur et que le différend n’est pas susceptible d’être
réglé par des négociations. En conséquence, la Cour s’est déclarée
compétente pour connaître du différend au fond (ibid., p. 347).

*
* *

Dans la présente affaire, la Cour est compétente pour statuer sur le
fond du différend (Sud-Ouest africain, exceptions préliminaires, arrêt,
C.J. Recueil 1962, p. 347).

Le fond a été exposé et commenté devant la Cour dans les pièces
écrites et les plaidoiries des Parties à la présente instance.

Cette procédure a coûté beaucoup de temps, d'efforts et d’argent
et la Cour est en possession de tous les éléments ‘dont elle a besoin pour
se faire une opinion motivée et se prononcer sur le fond de la demande.

C’est ce que la Cour aurait dû faire à mon avis et la majorité n’aurait
pas dû limiter et restreindre le champ même de la procédure contentieuse
au fond à la question étroite du droit ou intérêt juridique.

Il est impossible d'ignorer que le problème du statut du territoire
sous Mandat du Sud-Ouest africain est le problème international le
plus explosif du monde d’aprés-guerre; la question de savoir si la po-
litique officielle d’apartheid pratiquée dans le territoire est ou non com-
patible avec les principes et les dispositions juridiques énoncés dans le
Pacte, dans le Mandat et dans la Charte des Nations Unies exige une
réponse de la Cour, qui, au stade actuel, traite du fond de l’affaire.

Au cours de cette procédure d’une durée exceptionnelle, la Cour
a entendu et étudié les arguments présentés par les Parties adverses
à l’appui de leurs conclusions, sur lesquelles la Cour était priée de sta-
tuer. La majorité de la Cour n’en a pas moins jugé bon de ne pas le faire,
rendant ainsi inutile un prononcé sur les questions principales puisque
les demandeurs «ne sauraient être considérés comme ayant établi l’exis-
tence à leur profit d’un droit ou intérêt juridique au regard de l’objet
des présentes demandes ».

Comme je l’ai déjà dit, je désapprouve cette conclusion de la Cour,
selon moi injustifiée. La question ne se posait pas au présent stade de
l'instance; la question du droit ou intérêt juridique des demandeurs
a déjà été tranchée par la Cour — expressément ou implicitement —
dans son arrêt de 1962.

450
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 453

Jestime que l’intérêt juridique des demandeurs à ce que le Mandataire
s’acquitte des obligations imposées par le Mandat découle non seulement
de l’esprit mais aussi des termes mêmes du Pacte et du Mandat et qu’il
est expressément stipulé au deuxième alinéa de l’article 7.

La Cour a décidé d'examiner d’abord les questions ayant à son avis un
caractère prioritaire et fondamental « tel qu’une décision à l’égard de l’une
d’entre elles peut rendre inutile tout examen des autres aspects de l'affaire ».

Je ne puis accepter l’assertion de la Cour selon laquelle «il est du devoir
de la Cour » d’adopter cette procédure, car une telle manière de faire a
inévitablement empêché la Cour de statuer sur les questions principales
que sont la politique officielle d’apartheid et l’exécution des obligations
énoncées dans le Pacte et au deuxième alinéa de l’article 2 du Mandat.
Il était selon moi du devoir de la Cour de se prononcer sur ces questions
principales.

LE PACTE

Le Pacte a le caractère d’un instrument juridique constitutionnel d’où
découlent les droits et obligations ayant trait au système des Mandats
ainsi qu’aux garanties et sauvegardes pour l’accomplissement de la
mission sacrée de civilisation.

Le principe formulé à l’article 22 et les dispositions de ce texte sont
obligatoires pour les Membres de la Société des Nations qui ont consenti
à exercer la tutelle, en qualité de Mandataires et au nom de la Société
dans l’intérêt de la population indigène.

Le Conseil de la Société des Nations a défini le degré d’autorité, de
contréle ou d’administration que devait exercer le Mandataire pour le
Sud-Ouest africain dans les termes proposés par les Principales Puis-
sances alliées et associées.

Le Mandat pour le Sud-Ouest africain a pour objet de réaliser pra-
tiquement — selon les termes définis par le Conseil — le principe de
la mission sacrée de civilisation. Le Mandat est la «méthode» choisie
par les Puissances alliées et associées pour atteindre cet objectif.

Les obligations juridiques énoncées dans le Pacte ont été traduites
et précisées dans le cas particulier de chaque Mandat «suivant le degré
de développement du peuple, la situation géographique du territoire,
ses conditions économiques et toutes autres circonstances analogues ».

Tous les Mandats, si différents de nature soient-ils, ont un dénomina-
teur commun; ils ont tous été établis pour la méme raison, afin de réali-
ser pratiquement le principe selon lequel le bien-être et le développement
des peuples habitant les territoires en question constituent une mission
sacrée de civilisation.

La mission sacrée n’est pas seulement une notion morale, elle a égale-
ment un caractère et une signification juridiques; il s’agit en réalité
d’un principe de droit. Cette conception a été introduite dans le Pacte
après de longues et laborieuses négociations entre les parties au sujet
du règlement de la question coloniale.

451
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 454
On a fait observer à ce sujet:

«Il était évident pour tous les intéressés qu’il s’agissait, en ce
qui concerne le traitement des populations indigènes de certaines
régions d'Afrique et d’Asie, de adoption d’un principe totalement
différent de celui qui était appliqué jusque-là. D’après ce nouveau
principe, en droit international, c’était la «communauté internationale
organisée » qui devait être responsable du bien-être et du progrès
social de ces populations, garantis par des considérations d’ordre
juridique et non par des considérations d’ordre purement moral. »

LE SYSTÈME DES MANDATS

Voici quelle a été l’opinion émise par la Cour sur cette question:
q

«En tant que les motifs sur lesquels se fondent les exceptions
préliminaires se rattachent en général à l’interprétation de accord
de Mandat pour le Sud-Ouest africain, il faut également, dès le
départ, exposer brièvement l’origine, la nature et les caractéristiques
du système des Mandats établi par le Pacte de la Société des
Nations.

Aux termes de l’article 119 du traité de Versailles du 28 juin 1919,
l'Allemagne a renoncé, en faveur des Principales Puissances alliées
et associées, à tous ses droits et titres sur ses possessions d’outre-mer.
Lesdites Puissances, peu de temps avant la signature du traité de
paix, sont convenues de conférer des Mandats sur ces territoires
à certains Etats alliés qui les occupaient déjà. Les termes de tous
les Mandats « C» ont été préparés par une Commission du Conseil
suprême de la Conférence de la paix et approuvés en l’automne
de 1919 par les représentants des Principales Puissances alliées et
associées avec une réserve qui a été retirée par la suite. Tout cela
s’est produit avant que le Pacte n’entre en vigueur et avant que
la Société des Nations ne s’établisse et commence à fonctionner
en janvier 1920. Les termes de chacun des Mandats ont été définis
et confirmés ultérieurement par le Conseil selon l’article 22 du Pacte.

Les principes essentiels du système des Mandats consistent avant
tout dans la reconnaissance de certains droits des peuples des
territoires sous-développés; dans l’établissement d’un régime de
tutelle exercé sur chacun de ces peuples par une nation développée,
en qualité de « Mandataire » et «au nom de la Société des Nations »;
et dans la reconnaissance d’une «mission sacrée de civilisation »
incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu
le bien-être et le développement de ces peuples et il s’assortit de
garanties visant la protection de leurs droits.

Ces caractères sont inhérents au système des Mandats tel que
ses auteurs l’ont conçu et tel qu’il a été confié pour application
aux divers organes de la Société et à ses Etats Membres. Les droits
du Mandataire concernant le territoire sous Mandat et ses habi-

452
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 455

tants se fondent sur les obligations du Mandataire et ils ne sont,
pour ainsi dire, que de simples instruments lui permettant de remplir
ses obligations. Le fait est que, danslesystème des Mandats, chaque
Mandat constitue une institution internationale nouvelle dont
l'objectif principal est de promouvoir «le bien-être et le dévelop-
pement» des peuples du territoire sous Mandat.» (Sud-Ouest africain,
exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.)

LE PRINCIPE DE NON-DISCRIMINATION

La Charte a confié à l'Organisation des Nations Unies et à l’Assemblée
générale certaines tâches spéciales, notamment celle d'encourager le
respect des droits de l’homme et des libertés fondamentales pour tous,
sans distinction de race ... etc., (article 76 c) et article 1, paragraphe 3).
L'Assemblée générale a compétence eu égard à Vinterprétation de la
Charte et elle a le pouvoir d’adopter des recommandations qui, en
matière de discrimination raciale, se sont transformées en principes ou
«standards » généralement acceptés sur le plan international.

Le principe de la non-discrimination à raison de la race ou de la
couleur a une grande importance pour le maintien de la paix inter-
nationale et l'Organisation a le devoir de veiller à ce que tous les Etats,
même ceux qui n’en sont pas membres, agissent conformément aux
principes de l’article 2 de la Charte en vue d’atteindre les objectifs
énoncés à l’article 1 et notamment de développer et d’encourager le
respect des droits de l’homme et des libertés fondamentales pour tous,
sans discrimination raciale (article 1, paragraphe 3).

LA PORTÉE DES RECOMMANDATIONS DE L’ASSEMBLÉE GENERALE

Personne ne conteste que l’Assemblée générale a le pouvoir de discuter
de questions comme la discrimination raciale d’une façon générale et
que tel est plus particulièrement le cas lorsque cette discrimination se
produit dans un territoire sous Mandat jouissant d’un statut international
et lorsqu'il s’agit d’une institution ou d’un régime relevant de la compé-
tence de l’Assemblée générale.

La Cour internationale est guidée par son Statut et son Règlement,
mais même les fonctions et pouvoirs qui lui sont attribués peuvent
être discutés par l’Assemblée générale, laquelle peut adresser des recom-
mandations à ce sujet aux Membres des Nations Unies et proposer ou
trouver des moyens auxiliaires de détermination des règles de droit
applicables par la Cour.

Les recommandations nombreuses et quasi unanimes concernant
apartheid et la discrimination raciale s’adressaient aux Membres des
Nations Unies et non aux membres de la Cour, mais la Cour ne saurait
ignorer ou minimiser leur importance primordiale et leur trés grande
pertinence en l’espèce. En fait, ces recommandations peuvent être con-

453
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 456

sidérées comme l’expression de certaines directives que la Cour doit
appliquer dans l’accomplissement de sa mission aux termes de l’article 38.

Une importante question qui se pose en l’espèce est celle de savoir
si la voie que nous suivons nous amène à une conclusion juste, équitable
et capable de contribuer au maintien de la paix mondiale. Cette conclu-
sion ne peut aller à l’encontre des principes essentiels du système des
Mandats ou du régime de tutelle et doit être en harmonie avec l’opinion
mondiale comme avec la pratique constitutionnelle des Etats en ce qui
concerne la discrimination raciale, les droits de l’homme et les libertés
fondamentales. Ces déclarations constituent des guides et des règles
qui découlent dûment de la Charte et des décisions émanant de l’Assem-
blée généräle et des autres organes des Nations Unies et liant tous les
Etats Membres.

Il fut un temps où certaines formules, par leur sens évident ou caché,
répugnaient au commun des mortels et plus encore aux juristes; mais
les sages ont fait de ces notions révolutionnaires des principes universel-
lement acceptés: «Liberté, égalité, fraternité»; «Le gouvernement du
peuple pour le peuple par le peuple ».

Des instruments constitutionnels, proclamés «au nom du peuple»,
comme la constitution des Etats-Unis, ont été accueillis à l’époque avec
surprise et ironie dans certaines régions du monde civilisé. Cent soixante-
dix ans plus tard, la Charte de San Francisco commençait en ces termes:
«Nous, les peuples des Nations Unies, résolus... »

Toutes ces considérations ne vont pas à l’encontre de la principale
tâche de la Cour, qui consiste à «dire » le droit. En fait, elles sont, je le
crois, exprimées expressément ou implicitement dans les décisions que
constituent les avis de 1950 et de 1956 et l’arrêt rendu par la Cour
en 1962 ainsi que dans les exposés, savants et juridiques, des motifs
qui les expliquent.

L'idée qu’il faut s'intéresser aux populations, reconnaître le rôle de
Phomme du commun et veiller tout particulièrement aux peuples «non
encore capables de se diriger eux-mêmes dans les conditions particu-
lièrement difficiles du monde moderne » est celle qui a inspiré les auteurs
du Pacte et qui est 4 la base du Mandat.

S’agissant d’interpréter le Mandat dans son esprit et dans sa lettre,
on ne doit pas considérer que la dissolution ou la liquidation de la
Société des Nations présente une importance de caractére permanent,
puisque le Mandat a survécu et qu’il est toujours en vigueur. Pour
interpréter ses termes et son esprit, il importe de ne pas oublier que
cette interprétation a lieu aujourd’hui, que la Cour siège en 1966 et non
en 1920 et que la communauté internationale d’aujourd’ hui — l’Organi-
accomplis-
sement de la mission sacrée de civilisation. C’est pour cette raison et a
cet effet que l’Assemblée générale a adopté de nombreuses résolutions
qui sont pertinentes et qui revétent la plus grande importance pour
Vexamen des affaires du Sud-Ouest africain.

Un autre fait important, c’est que l'avis de 1950 est «la loi reconnue

454

                                                    
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 457

par les Nations Unies *» et que le défendeur, en tant qu’Etat Membre,
doit s’y conformer. La Cour ne doit pas négliger cet avis, ni les prononcés
que contient l’arrêt de 1962. Elle ne doit pas oublier non plus que le
défendeur est tenu de rendre compte et de faire rapport à Porgane de
surveillance, à sa satisfaction, puisque les garanties pour l’accomplisse-
ment de la mission sacrée de civilisation sont la surveillance et le con-
trôle par l’Organisation internationale.

C’est donc dans l’exercice de ses droits et de ses devoirs que, par ses
résolutions, l’Assemblée générale a porté un jugement sur l’application
de la politique officielle de discrimination raciale dans le territoire sous
Mandat et qu’elle a reconnu l’existence des règles et des «standards »
auxquels le défendeur contrevient par sa politique d’apartheid violant
les obligations du Mandat, obligations qui, loin d’être inopérantes, sont
actives et en vigueur, tout comme demeurent en vigueur aussi, loin
d’être inopérants, les droits des populations du territoire bénéficiaires
desdites obligations.

Aucun argument de droit strict, spécifique ou classique ne permet
@infirmer l’arrêt de 1962 ou d’ignorer les aspirations et les espoirs
de opinion du monde entier en ce qui concerne le respect des droits
de l’homme et des libertés fondamentales pour tous, sans discrimination
raciale.

Un nouvel ordre fondé sur la proposition que «tous les hommes sont
par nature également libres et indépendants» a été solennellement
reconnu dans la loi fondamentale de nombreuses nations et il est con-
sacré aujourd’hui couramment, sous une forme ou sous une autre, par
une déclaration, une norme et un «standard», dans la pratique consti-
tutionnelle des Etats. On parle de l’« égalité devant la loi» ou, pour
employer les termes de la Charte, de «coopération internationale» en
vue de développer et d’encourager le «respect des droits de l’homme
et des libertés fondamentales pour tous, sans distinction de race...»

Cette conception fondamentale inspirera la façon de voir et le com-
portement des peuples du monde entier jusqu’à ce que l’objectif d’auto-
détermination et d'indépendance soit atteint.

L’AVIS CONSULTATIF DE 1950 ET L’ARRET DE 1962

Les notions énoncées dans l’avis de 1950 ont une importance fon-
damentale pour l'examen de l'affaire qui fait l’objet de la présente
instance. L’arrêt de 1962 est fondé sur cet avis et la Cour est obligée,
selon moi, de s’en tenir aux conclusions formulées dans ledit arrêt
pour ce qui est de l’intérêt juridique des demandeurs et de la recevabilité
de la demande. En outre, la Cour ne peut ignorer les conclusions aux-

1 Une fois accepté et approuvé par l’Assemblée générale, l’avis de 1950 est
devenu «la loi reconnue par les Nations Unies » (sir Hersch Lauterpacht, Admissi-
bilité de l’audition de pétitionnaires par le Comité du Sud-Ouest africain, C.IJ.
Recueil 1956, p. 46).

455
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 458

quelles elle a abouti dans ses avis consultatifs de 1950 et de 1956, étant
donné que:

« Dans l’exercice de son pouvoir discrétionnaire [de donner un
avis consultatif], la Cour internationale de Justice, de même que
la Cour permanente de Justice internationale, a toujours suivi le
principe énoncé par la Cour permanente en l’affaire du Statut de
la Carélie orientale » (Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962,
p. 155),

selon lequel:

«La Cour, étant une Cour de Justice, ne peut pas se départir
des règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs » (Statut de la Carélie orientale,
avis consultatif, 1923, C.P.JI. série B n° 5, p. 29)1.

Pour éviter d’avoir à citer des passages des avis de la Cour à propos
de questions particulières, je soulignerai dès maintenant certains des
points, des motifs et des conclusions énoncés par la Cour, qui me parais-
sent confirmer mes propres vues.

*
* *

L’article 22 du Mandat a créé un régime international, le systéme
des Mandats, en vue de donner pratiquement effet aux deux principes
suivants: a) celui de la non-annexion; b) celui d’après lequel le bien-
être et le développement des peuples habitant les territoires sous Mandat
et non encore capables de se diriger eux-mêmes forment «une mission
sacrée de civilisation ».

La création de cette nouvelle institution internationale n’impliquait
ni cession de territoire, ni transfert de souveraineté et l’Union devait
exercer une fonction d'administration internationale au nom de la
Société des Nations.

Le Mandat a été établi dans l’intérêt des habitants du territoire et de
l'humanité en général, comme une institution internationale à laquelle
était assigné un but international: une mission sacrée de civilisation.

Les règles internationales régissant le Mandat constituaient pour le
territoire un statut international.

Les fonctions en cause avaient un caractère international, de sorte
que l'exercice de ces fonctions était soumis à la surveillance du Conseil

1 Hammarskjold, La juridiction internationale, Leyde, 1938, p. 289. L'auteur
cite également le rapport soumis par MM. Loder, Moore et Anzilotti en 1927 où
il est dit que l’opinion selon laquelle les avis consultatifs ne sont pas obligatoires
est plus théorique que réelle (série E n° 4, p. 76).

« À ce sujet, il convient de noter que, en utilisant les décisions judiciaires comme
«sources de droit» aux termes de l’article 38, paragraphe 1 d), du Statut, on ne
fait aucune distinction entre les décisions judiciaires rendues sous forme d’arrêt
ou d’avis consultatif. On peut également recourir aux deux catégories de décisions. »
(Rosenne, The International Court of Justice, 1957, p. 493, note 2.)

456
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 459

de la Société des Nations et à l’obligation de présenter des rapports
annuels.

Les obligations étaient les suivantes: a) administration au titre d’une
«mission sacrée de civilisation»; b) mécanisme de mise en œuvre, de
surveillance et de contrôle au titre des «garanties pour l’accomplisse-
ment de cette mission». Ces obligations représentaient l’essence même
de la «mission sacrée de civilisation ». La liquidation de la Société des
Nations ne pouvait mettre un terme auxdites obligations ni aux droits
de la population, puisque leur exécution ne dépendait pas de l’existence
de la Société des Nations.

Les dispositions du paragraphe 2 de l’article 80 de la Charte pré-
supposent que les droits des Etats et des peuples ne sont pas devenus
caducs par le simple effet de la dissolution de la Société des Nations.

Dans sa résolution du 18 avril 1946, l’Assemblée de la Société des
Nations a dû reconnaître que la dissolution de la Société mettait fin
aux fonctions de cet organisme, mais elle a noté que des principes
correspondant à ceux que déclarait l’article 22 du Mandat étaient in-
corporés dans les chapitres XI, XII et XIII de la Charte des Nations
Unies.

Au paragraphe 4 de cette résolution, les Puissances mandataires
reconnaissaient qu’un certain temps s’écoulerait entre la dissolution
de la Société et l’application du régime de tutelle et elles assumaient
l'obligation de continuer néanmoins à administrer dans l’intervalle les
territoires sous Mandat en vue du bien-être et du développement des
peuples intéressés, jusqu’à ce que de nouveaux arrangements soient
pris entre elles et les Nations Unies.

L'Assemblée estimait que les Mandats demeureraient en vigueur
jusqu’à ce que de «nouveaux arrangements» soient pris au sujet du
statut du territoire.

Maintenir le statu quo signifiait administrer le territoire dans le cadre
de la mission sacrée de civilisation et présenter des rapports sur les
actes d'administration.

Il y a des raisons décisives de répondre par l’affirmative à la question
de savoir siles fonctions de surveillance de la Société des Nations doivent
être exercées par la nouvelle organisation internationale créée par la
Charte.

Les auteurs du Pacte estimaient que, pour assurer effectivement
l’accomplissement de la mission sacrée de civilisation, il importait de
soumettre à une surveillance internationale l’administration des terri-
toires sous Mandat.

La nécessité d’une telle surveillance subsiste. On ne saurait admettre
que l’obligation de se soumettre à une surveillance ait disparu pour la
simple raison que l’organe de surveillance prévu dans le système des
Mandats a cessé d’exister, alors que les Nations Unies offrent un autre
organe international chargé de fonctions de surveillance analogues.

L'article 80, paragraphe 1, de la Charte a pour objet de garantir
les droits des peuples des territoires sous Mandat jusqu’à la conclusion
d’accords de tutelle, mais les droits de ces peuples ne sauraient être

457
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 460

effectivement garantis sans une surveillance internationale et sans
l'obligation d’adresser des rapports à un organe de surveillance.

La résolution de l’Assemblée de la Société des Nations du 18 avril
1946 présuppose la prise en charge par les Nations Unies des fonctions
de surveillance exercées par la Société des Nations; l’Assemblée générale
a la compétence que les dispositions de l’article 10 de la Charte lui con-
fèrent et elle est fondée en droit à exercer de telles fonctions.

Le 31 janvier 1923, le Conseil de la Société des Nations avait adopté
certaines règles, d’après lesquelles les Gouvernements mandataires
devaient transmettre des pétitions. Le droit ainsi acquis par les habitants
du Sud-Ouest africain est maintenu par l’article 80, paragraphe 1, de
la Charte.

L'envoi et l’examen des pétitions font partie de la surveillance et
les pétitions doivent être transmises par le Gouvernement de l’Union
à l’Assemblée générale qui est fondée en droit à les examiner.

La Cour a exprimé l’avis que l’article 7 du Mandat est encore en
vigueur et que, vu l'article 37 du Statut de la Cour internationale et
article 80, paragraphe 1, de la Charte, le Gouvernement de l’Union est
tenu d’accepter la juridiction obligatoire de la Cour.

L’Union n’est pas compétente pour modifier unilatéralement le statut
international du territoire, comme il ressort de l’article 7 du Mandat. La
compétence pour déterminer et modifier ce statut international appartient
au Gouvernement sud-africain agissant avec le consentement des Na-
tions Unies.

Je vais maintenant donner mon opinion sur les points qu’impliquent
a mon avis les questions principales:

a) la Cour est compétente pour se prononcer sur le fond de la présente
affaire;

b) les demandes sont recevables;

c) le Mandat n’est pas devenu caduc, il existe encore et il est toujours en
vigueur;

d) la décision prise dans l’arrêt de 1962, qui est fondée sur les avis
consultatifs de 1950 et de 1956, a force de chose jugée entre les
Parties, spécialement en ce qui concerne la compétence de la Cour et
le maintien en vigueur du Mandat; la question de la qualité des
demandeurs pour agir est également passée en force de chose jugée;

e) le Mandat est «un traité ou une convention en vigueur » au sens de
l’article 37 du Statut;

f} la Cour, qu’elle soit ou non liée en droit par ses arrêts antérieurs, n’a
aucune raison ni aucun motif sérieux pour reconsidérer ou infirmer
sa décision de 1962 ou pour ne pas tenir compte de l’autorité morale,
politique et juridique des avis consultatifs de 1950 et de 1956;

g) le Mandataire est tenu de présenter des rapports annuels (article 6),
458
h)

i)

J)

SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 461

de transmettre des pétitions et de se soumettre à une surveillance
internationale;

l’Assemblée générale des Nations Unies, depuis la dissolution de la
Société des Nations, est l’organe de surveillance chargé des fonctions
exercées antérieurement par le Conseil de la Société, et cela en vertu
des pouvoirs conférés à l’Assemblée générale par l’article 10 de la
Charte et conformément à l’article 80, à l’esprit de l’article 76 et à
la résolution de l’Assemblée de la Société des Nations en date du
18 avril 1964;

les articles 6 et 7 du Mandat sont pleinement en vigueur et il convient
de s’y conformer, car ils peuvent être appliqués pour ce qui est de
l'Organisation des Nations Unies, laquelle représente maintenant la
«communauté internationale organisée », créée en vue de remplacer la
Société des Nations;

le régime de tutelle est la version moderne du système des Mandats;
il a été établi en vue de maintenir les principes des Mandats et de
transformer chacun des territoires sous Mandat en un territoire
sous tutelle ou en un Etat indépendant.

L’INTERET JURIDIQUE DES DEMANDEURS

L’argument du défendeur selon lequel, aux termes du deuxième alinéa

de l’article 7 du Mandat, les demandeurs n’ont pas qualité pour agir,
parce que, depuis la dissolution de la Société des Nations, il ne saurait
plus y avoir aujourd’hui d’«autre Membre de la Société des Nations »
a été rejeté par la Cour dans son arrêt de 1962. La Cour a dit alors à ce
sujet :

« Cette thèse prétend se fonder sur le sens naturel et ordinaire des
termes employés dans la disposition. Mais il ne s’agit pas la d’une
règle d’interprétation absolue. Lorsque cette méthode d’interpréta-
tion aboutit à un résultat incompatible avec l'esprit, l’objet et le
contexte de la clause ou de l’acte où les termes figurent, on ne saurait
valablement lui accorder crédit.

En premier lieu, la protection judiciaire de la mission sacrée
contenue dans chaque Mandat constituait un aspect essentiel du
système des Mandats. Tel que ses auteurs l’avaient conçu et inscrit
dans l’article 22 du Pacte de la Société des Nations, ce système,
comme il a déjà été dit, présentait essentiellement deux traits princi-
paux: un Mandat conféré à une Puissance à titre de «mission
sacrée de civilisation » et «des garanties pour l’accomplissement de
cette mission ». Si l’exécution fidèle de cette mission était assignée à la
seule Puissance mandataire, le devoir et le droit d’en assurer l’ac-
complissement étaient confiés à la Société des Nations, avec son
Conseil, l’Assemblée, la Commission permanente des Mandats et
tous ses Membres dans les limites de leur autorité, de leur pouvoir et
deleurs fonctions respectifs, ce qui constituait la surveillance adminis-
trative, et la Cour permanente devait juger et trancher tout différend

459
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 462

au sens de l’article 7 du Mandat. La surveillance administrative
exercée par la Société des Nations représentait une garantie normale
visant à assurer la pleine exécution par le Mandataire de sa « mission
sacrée » à l'endroit des habitants du territoire sous Mandat, mais le
rôle spécialement imparti à la Cour était encore plus essentiel
puisqu'elle devait servir d’ultime moyen de protection par voie de
recours judiciaire contre tous abus ou violations possibles du
Mandat.»

«Mais ni le Conseil ni la Société n’étaient admis à ester devant la
Cour. Le seul recours efficace pour la protection de la mission
sacrée était qu’un ou plusieurs Membres de la Société des Nations
invoquassent l’article 7 et soumissent le différend au jugement de la
Cour permanente comme constituant également un litige entre eux
et le Mandataire. »

I

—_

était dit plus loin dans le méme arrét:

«la Cour ne voit aucun motif valable de s’écarter de la conclusion à
laquelle elle est parvenue dans son avis consultatif de 1950 et d’aprés
laquelle la dissolution de la Société des Nations n’a pas rendu
Particle 7 du Mandat inapplicable. Les Etats qui étaient Membres de
la Société à l’époque de sa dissolution continuent a avoir le droit
d’invoquer la juridiction obligatoire de la Cour, ainsi qu’ils avaient
le droit de le faire avant la dissolution de la Société. Ce droit continue
à exister aussi longtemps que le défendeur maintient son droit
d’administrer le territoire sous Mandat.»

Depuis le 7 novembre 1945, date à laquelle il a ratifié la Charte des
Nations Unies, le défendeur est assujetti aux obligations et jouit des
droits énoncés dans la Charte et il est tenu d’accepter la juridiction
obligatoire de la Cour internationale, à laquelle il a consenti à se soumettre
par l’article 7 du Mandat. Cette obligation est consignée à l’article 37 du
Statut, qui fait partie intégrante de la Charte.

Le transfert d'obligation a été volontairement accepté par le défendeur
lorsqu'il est devenu Membre de l'Organisation des Nations Unies. On ne
saurait donc parler d’absence de consentement en ce qui concerne le
transfert à la Cour actuelle de l’obligation du défendeur de se soumettre
à la juridiction obligatoire de la Cour permanente en vertu de l’article 7
du Mandat.

Selon la Cour, la validité de l’article 7 n’a pas été affectée par la disso-
lution de la Société des Nations, de même que le Mandat dans son
ensemble est resté en vigueur. |

Les paragraphes 2 et 3 de la dernière résolution de la Société des
Nations, adoptée à l’unanimité le 18 avril 1946, consacrent, dans Fesprit
et dans la lettre, des principes adoptés par tous les Membres de l’Organi-
sation des Nations Unies en tant qu’engagements obligatoires aux termes
de la Charte.

Le principe «pas d’intérêt, pas d’action », ne veut pas nécessairement
dire qu’il faille un intérêt «concret», et l’argument selon lequel les

460
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 463

demandeurs ne sauraient invoquer la compétence de la Cour dans un
différend avec le défendeur parce que le conflit ou le désaccord en question
n’affecte aucun intérêt concret des Etats demandeurs ou de leurs res-
sortissants n’a pas une importance décisive.

Lorsque le Pacte et le Mandat ont été approuvés, le droit de saisir la
Cour permanente a été conféré à tous les Membres de la Société des
Nations, parce qu’on estimait qu’ils avaient un intérêt à ce que le Man-
dataire s’acquitte de ses obligations envers les habitants du territoire et
envers les Membres de la Société.

Cet intérét était certainement bien plus grand et bien plus élevé que
tout intérêt concret particulier et constituait la base juridique de leur
droit d’action.

L'historique du Pacte et du système des Mandats, les objectifs, les
principes et les conclusions énoncés dans ces instruments, donnent, à mon
avis, un fondement solide aux opinions que j’ai exprimées au sujet des
questions principales.

Les objectifs et les actes d’où découlent l’existence permanente de la
«mission sacrée de civilisation» et le mécanisme établi pour garantir
Vaccomplissement de cette mission ont une importance capitale, une
existence continue et une valeur permanente.

Les Etats Membres des Nations Unies, l’Assemblée générale, les
Parties et la Cour en dernière instance sont liés par leurs règles et leurs
principes, que les peuples ainsi que les gouvernements sont tenus de
respecter et d'appliquer.

CONSIDERATIONS RELATIVES A L’INTERPRÉTATION DU
PACTE ET DU MANDAT

Pour interpréter le Mandat et les obligations du défendeur, il faut
tenir compte du texte et de l’esprit des instruments pertinents; il faut
tenir compte non seulement des circonstances qui existaient en 1920
mais aussi des conditions qui régnent actuellement, en 1966. Les objectifs,
les convictions, les besoins des peuples et des Etats pour ce qui est du
maintien de la paix dans le monde étroitement interdépendant d’au-
jourd’hui sont et doivent étre des considérations fondamentales que la
Cour ne doit pas oublier.

Le monde de 1920 n’est plus, mais le statut et le régime que les auteurs
du Pacte et du système des Mandats ont établis, l'institution internationale
qu’ils ont créée en vue de l’accomplissement de la mission sacrée de
civilisation, survivront aussi longtemps qu’il existera, dans une partie
quelconque du monde, des peuples ne jouissant pas de leur autonomie et
ayant besoin de la protection qui leur a été reconnue et accordée par ces
instruments, il y a près d’un demi-siècle.

Le monde d’aujourd’hui est bien éloigné et bien différent de celui de la
première guerre mondiale. Sous la pression incessante de l’opinion
publique, naissent constamment des intérêts nouveaux, des besoins
nouveaux, des lois et des coutumes nouvelles, des normes et des «stan-

461
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 464

dards » de comportement international nouveaux, qui cherchent à se faire
reconnaître par les organes législatifs et judiciaires du monde entier;
ils sont aujourd’hui proclamés ou appliqués par la voie d’une procédure
normale et pacifique ou bien mis en œuvre de force par les peuples et les
Etats.

Les hommes d’Etat, les juristes, les législateurs et les tribunaux doivent
tous reconnaître les réalités d’aujourd’hui dans l’intérêt de la liberté, de la
justice et de la paix.

La Cour est consciente de ces réalités et, pour interpréter les obliga-
tions et les instruments internationaux pertinents, elle doit tenir compte
des idées et des circonstances d’aujourd’hui en ce qui concerne les droits
de l’homme et les libertés fondamentales; elle doit envisager aussi, dans
leur contexte actuel, la signification et la reconnaissance universelle de la
notion de «bien-être matériel et moral et [de] progrès social », car il s’agit
d’une notion dynamique.

A mon avis, la Cour n’est pas limitée par la stricte énumération de
l’article 38 du Statut, dont elle est libre d’interpréter les prescriptions
compte tenu de l’évolution constante des notions de justice, des prin-
cipes de droit et des doctrines des juristes.

NORME ET «STANDARD »

La discrimination raciale, en tant que politique officielle des pouvoirs
publics, constitue une violation de la norme, de la règle ou du «standard »
de la communauté internationale.

Une norme de non-discrimination universellement applicable a été
établie indépendamment du Mandat et régit l’article 2.

La question qui se pose est donc celle de la reconnaissance et de l’évalua-
tion des droits de l’homme et des conséquences que leur respect peut
avoir pour la paix mondiale.

Ce que la Cour peut dire de plus important et de plus autorisé sur le
principe de la non-discrimination à raison de la couleur aura des inci-
dences d’une grande portée en ce qui concerne la lutte des races ou leur
coexistence pacifique.

Ce n’est pas seulement l’opinion juridique mûrement réfléchie de la
Cour qui importe, c’est aussi l’influence qu’elle aura sur le comportement
des peuples et des gouvernements dans le monde entier. Ces conséquences
imposent à la Cour, à long et à court terme, une tâche très lourde qu’elle
ne saurait éluder en procédant à un examen juridique, minutieux et logique
d’un seul aspect de l’affaire et en s’abstenant ainsi de statuer sur les
questions fondamentales soulevées dans les conclusions des Parties.

*
* *

La «tutelle » établie par le Pacte était censée durer aussi longtemps que

les peuples en question seraient, pourrait-on dire, mineurs. La mission
sacrée de civilisation est un principe juridique et constitue une mission

462
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 465

dont l’accomplissement a été confié à des nations plus civilisées, jusqu’au
moment où, par un processus progressif d’autodétermination, les peuples
des territoires sous Mandat seraient capables «de se diriger eux-mêmes
dans les conditions particulièrement difficiles du monde moderne ».

Non seulement les Mandataires ont le devoir d’accroître, «par tous les
moyens en [leur] pouvoir, le bien-être et le progrès » des peuples confiés à
leurs soins, mais encore ils doivent le faire par les moyens et les méthodes
qui permettent le mieux d’atteindre ce but et qui, par leur nature même,
ne vont pas à l’encontre de l’objectif recherché. La Charte indique les voies
par lesquelles on peut atteindre cet objectif: la non-discrimination et le
respect des droits de l’homme et des libertés fondamentales sont parmi les
moyens qui aideront les peuples à surmonter les difficultés et les épreuves
de notre temps.

La Société des Nations a été dissoute alors que les Etats Membres des
Nations Unies avaient déjà signé la Charte de San Francisco et qu'ils
étaient parties à un traité, la Charte, qui les liait et qui prévalait sur tous
les instruments pouvant être incompatibles avec ses prescriptions (Charte,
article 103).

L’un des grands principes qui a inspiré un instrument international
comme le Pacte et lui a donné un esprit nouveau est le principe de non-
annexion, noble idée destinée à empêcher les Puissances militaires de
profiter de la situation créée par la guerre, de revendiquer par droit de
conquête la souveraineté ou la propriété de peuples et de territoires
autrefois soumis au régime colonial ou de tirer parti de leur victoire ou de
la supériorité de leurs forces.

Le nouveau concept de «mission sacrée de civilisation » a donné à la
responsabilité internationale un sens nouveau, qui exige que l’on consulte
les peuples des territoires sous Mandat et les organes internationaux
appropriés et que l’on considère leur volonté et leur consentement comme
une condition sine qua non de toute modification au statut de ces ter-
ritoires.

Ces idées nouvelles devaient jouer un rôle dans l’organisation d’un
ordre mondial nouveau qui permettrait aux peuples arriérés de tous les
continents de s’affranchir des chaînes traditionnelles de l’esclavage et du
travail forcé et de ne plus servir de proie à des maîtres avides.

Les idées, principes et notions d’une grande noblesse que le Pacte
consacrait ne devaient pas vivre d’une existence précaire ou temporaire,
ni dépendre du sort aléatoire d’un organisme particulier ou d’une organi-
sation internationale immuable.

Ils devaient survivre et continuer à guider l’action politique des
gouvernements et le comportement moral des hommes. Ils devaient
subsister et durer même si les structures sociales et les formes juridiques
évoluaient et se modifiaient avec le temps dans un monde en voie de
perpétuelle transformation.

La dissolution de la Société des Nations n’a pas sonné le glas des
principes et des obligations énoncés dans le Pacte et le Mandat; ils sont
bien vivants et le resteront.

Le Mandat n’est pas devenu caduc; il a existé. il existe et il existera

463
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 466

jusqu’a ce que le Sud-Ouest africain soit placé sous le régime de tutelle
par un accord entre la République sud-africaine et l’Organisation des
Nations Unies, ou jusqu’à ce que les peuples du territoire soient capables
de se diriger eux-mêmes dans les conditions difficiles du monde d’au-
jourd’hui ou que le territoire devienne un Etat indépendant.

Telles sont, à mon avis, les seules voies pacifiques qui peuvent conduire
à une modification du statut actuel du Sud-Ouest africain.

*
* *

La Société des Nations a été dissoute parce que l’Organisation des
Nations Unies avait été créée aux termes d’une Charte qui marquait un
progrés sur le Pacte, tout en maintenant et en consacrant ses principes
et ses idéaux essentiels.

Aucun délai n’était ou ne pouvait être fixé pour l’accomplissement de
la «mission sacrée de civilisation ».

Au lieu d’être annexés, les territoires ont été placés sous un régime
d'administration internationale.

La nature du Mandat et les pouvoirs d'administration conférés au
Mandataire par le premier alinéa de l’article 2 du Mandat trouvaient
leur fondement dans les motifs et les considérations indiquées aux para-
graphes 3 et 6 de l’article 22 du Pacte. Le paragraphe 6 énonçait:

« Enfin il y a des territoires, tels que le Sud-Ouest africain ... qui
par suite de la faible densité de la population ... de leur éloignement
des centres de civilisation, de leur contiguïté géographique au ter-
ritoire du Mandataire ... ne sauraient être mieux administrés que
sous les lois du Mandataire ... sous réserve des garanties prévues plus
haut dans l'intérêt de la population indigène. »

On ne saurait dire aujourd’hui d’aucun endroit du monde qu’il soit
éloigné «des centres de civilisation». Tous les pays et tous les peuples,
où qu’ils se trouvent, sont proches et voisins les uns des autres. En fait,
l'isolement n’existe que s’il est imposé par la force.

La faible densité de ia population est devenue partout un vestige du
passé; le taux de natalité et le nombre d’habitants ne correspondent plus à
ce qu'ils étaient il y a cinquante ans. La terre est plus que jamais devenue
un creuset rempli à ras bord et soumis aux pressions et aux chocs con-
tinuels des courants et contre-courants dynamiques créés par les échanges
de peuples, de cultures, d’idées et d’influences de toutes sortes.

Il y aurait beaucoup à dire aussi sur le nombre, l'emplacement et
l'identité des «centres de civilisation » auxquels songeaient les auteurs de
Particle 22 du Pacte.

Ainsi les pouvoirs discrétionnaires d’administration et de législation
invoqués par le Mandataire résultaient de raisons et de conditions qui,
un demi-siècle plus tard, sont devenues et paraissent dépassées. Ces
pouvoirs n'étaient destinés qu'à faciliter Padministration (Mandat,
article 2, premier alinéa, et Pacte, article 22, paragraphe 6). Leur
exercice était soumis aux obligations stipulées dans le Pacte et dans le
Mandat et notamment au deuxième alinéa de l’article 2 du Mandat.

464
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 467

Il est évident que les pouvoirs d'administration et de législation ne
pouvaient être légitimement exercés par des méthodes contraires aux
buts, aux principes et aux obligations énoncés à l’article 22 du Pacte,
et plus particulièrement aux paragraphes 1, 2 et 6. Ils ne peuvent pas
non plus être exercés aujourd’hui en violation des dispositions de la
Charte des Nations Unies et notamment de celles qui concernent le
respect des droits de l’homme et des libertés fondamentales ou l’interdic-
tion d'établir une discrimination à raison de la race ou de la couleur.

Dire que Vapartheid est le seul moyen d’éviter le chaos et que les
peuples du Sud-Ouest africain ne peuvent constituer une unité politique
et être gouvernés comme un seul Etat ne justifie pas la politique officielle
de discrimination fondée sur la race, la couleur ou Pappartenance à un
groupe tribal.

Le paragraphe 3 de l’article 22 du Pacte ne présupposait pas l’immobi-
lisme chez les peuples des territoires. Ils devaient passer par des étapes
transitoires de développement et il était en conséquence inconcevable
que les Mandats ou même un Mandat déterminé eussent un caractère
statique et immuable; une transformation devait forcément se produire
à mesure que les peuples évoluaient ou passaient d’un stade de dévelop-
pement à un autre. Les peuples du Sud-Ouest africain en sont-ils au
même stade de développement qu'il y a cinquante ans?

La situation économique du territoire est-elle la même? Le deuxième
alinéa de l’article 2 du Mandat stipule:

«Le Mandataire accroîtra, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habi-
tants du territoire soumis au présent Mandat. »

Même en considérant la situation géographique sous langle de l’é-
loignement par rapport aux centres de civilisation, l’éloignement étant
une notion toute relative, peut-on dire que le Sud-Ouest africain est
maintenant aussi éloigné des centres de civilisation qu’il y a cinquante
ans?

Je ne puis admettre que, s'agissant de l’interprétation et de l’appli-
cation des dispositions du Mandat, la compétence de la Cour soit limi-
tée ou restreinte par les termes étroits du deuxième alinéa de l’article 7
et que la Cour ne soit pas compétente pour examiner la question de
lPexistence et de l’applicabilité d’une «norme» et/ou d’un «standard »
de comportement international de non-discrimination. À mon avis, la
compétence de la Cour n’est ni limitée ni restreinte de cette manière.

La Cour ne peut rester indifférente au fait que le Mandat fonctionne
dans les conditions et les circonstances qui existent en 1966 à une époque
où la conscience morale et juridique du monde ainsi que les actes, les
décisions et les attitudes de la communauté internationale organisée,
ont créé des principes et établi des règles de droit qui en 1920 n’exis-
taient pas de la même manière ou ne s’imposaient pas avec autant de
force. La Cour ne peut ignorer que «le principe de non-discrimination .
a été reconnu internationalement de la façon la plus solennelle » (Jenks).

Depuis le temps lointain de l’élaboration des Mandats, la communau-

465
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 468

té internationale a adopté d’importants instruments dont la Cour doit
naturellement tenir compte, comme la Charte des Nations Unies, la
Constitution de l’Organisation internationale du Travail, la Déciara-
tion universelle des droits de l’homme, la déclaration sur l’élimination
de toutes les formes de discrimination raciale, ainsi que de nombreuses
résolutions de l’Assemblée générale et du Conseil de sécurité, tous ins-
truments qui ont une importance en l’espèce pour l’interprétation et
Vapplication des dispositions du Mandat. Tous ces instruments confir-
ment l'obligation d'encourager le respect des droits de l’homme.

On a dit, en termes assez modérés, que la politique sud-africaine de
discrimination raciale ne paraissait pas compatible avec Tl obligation
découlant de la Charte.

La Cour doit tenir compte de tout cela pour déterminer s’il y a eu
violation du droit international ou de l’obligation imposée au défen-
deur par le Mandat telle que la Cour l'interprète.

Il est des cas où, en l’absence de règles coutumières, il est permis d’ap-
pliquer des règles et des «standards » découlant de certains principes juri-
diques non contestés. Les principes formulés dans la Charte des Nations
Unies ont indiscutablement ce caractère.

Les résolutions de l’Assemblée générale résultent de la reconnaissance
universelle des principes consacrés par la Charte et de la nécessité d’or-
dre international de veiller à ce que ces principes soient dûment appliqués,
comme ils sont censés l’être dans la pratique des Etats.

En tant qu’organe des Nations Unies, la Cour est tenue d’observer
les dispositions de la Charte relatives aux «buts et principes », lesquelles
s’appliquent de façon générale à l’Organisation dans son ensemble et
par suite à la Cour, du fait que celle-ci est l’un des organes principaux
des Nations Unies et que son Statut fait partie intégrante de la Charte.
Rosenne a fait observer:

«D’une façon générale, il est hors de doute que les relations mu-
tuelles entre les organes principaux doivent être fondées sur le prin-
cipe général que ces organes doivent coopérer en vue de réaliser
les objectifs de l'Organisation. »

De son côté, M. Azevedo a dit: «L'Assemblée générale a conservé un
droit de surveillance sur toutes les questions concernant les Nations Unies
Unies.» On a également reconnu que:

«La Cour doit coopérer en vue de réaliser les buts de l’organisa-
tion et s’efforcer de donner effet aux décisions des autres principaux
organes et de ne pas aboutir à des résultats qui les rendraient ineffi-
caces. »

La question de savoir si le défendeur s’est acquitté des obligations.
qui lui incombent aux termes du deuxième alinéa de l’article 2 est un
fait sociologique qui doit être évalué et interprété d’après les principes,
les règles et les «standards» acceptés à l’heure actuelle par l’écrasante
majorité des Etats Membres des Nations Unies, tels qu’ils n’ont cessé
d’être énoncés au cours de nombreuses années dans les résolutions et

466
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 469

les déclarations pertinentes de l’Assemblée générale et d’autres organes
de la communauté internationale, conformément aux dispositions con-
ventionnelles obligatoires de la Charte.

On pourrait soutenir que la décision finale sur cette question a un
caractère politique et doit être appréciée par l’Assemblée générale à
la satisfaction de laquelle le Mandataire doit administrer le territoire
doté d’un statut international, puisque l’Assemblée est l’organe actuel-
lement chargé de la surveillance. La Cour n’en devrait pas moins dire, à
mon avis, si une politique de discrimination raciale est conforme aux
dispositions de la Charte des Nations Unies et est compatible avec les
principes d'égalité et de non-discrimination à raison de la race ou de la
couleur, qui sont proclamés et acceptés par la communauté internatio-
nale.

L’argumentation et les témoignages présentés par le défendeur en vue
@attribuer un caractère politique aux nombreuses résolutions sur le
Sud-Ouest africain adoptées par l’Assemblée générale au cours des
vingt dernières années et le grief selon lequel ces résolutions auraient
été inspirées par des motifs politiques, montrent bien en fait que la Cour
a le devoir de reconnaître l'importance et l’autorité de ces résolutions
de l’Assemblée générale en tant que règles et «standards» généralement
acceptés par les Etats Membres de l’organisation internationale.

La Cour doit également reconnaître que ces décisions correspondent
à des interprétations justes et raisonnables de la Charte, d’où découlent
les normes et/ou les «standards» juridiques internationaux interdisant
la discrimination raciale et exigeant le respect des droits de l’homme
et des libertés fondamentales.

De nombreuses activités de l’Assemblée générale et du Conseil de
sécurité, et notamment celles qui concernent le problème du Sud-Ouest
africain, touchent par leur nature politique au maintien de la paix inter-
nationale, question qui est également du ressort de la Cour, laquelle
a pour tâche le règlement pacifique des différends internationaux.

Du fait de ces activités et sous l’influence de facteurs politiques, des
normes et des «standards» juridiques nouveaux apparaissent.

Examinant l’interdépendance étroite qui existe entre les facteurs poli-
tiques et juridiques dans l’évolution de chacune des branches du droit
international, Rosenne a formulé certaines observations que j'estime
pertinent de citer:

«Cette interdépendance explique le soin avec lequel on procède
à l'élection des Membres de la Cour... Mais cette interdépendance
va plus loin. Elle explique les conflits d’idéologie qui existent aujour-
@hui au sujet de la Cour. » (Rosenne, The Law and Practice of the
International Court, vol. I, p. 4.)

«La Charte des Nations Unies et le caractére urgent des pro-
blèmes internationaux actuels et des aspirations qui se manifestent.
sur le plan international ont orienté l’action de la société internatio-
nale organisée vers de nouvelles voies. L’atmosphére intellectuelle
dans laquelle doit s’appliquer aujourd’hui le droit international

467
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 470

s’est modifiée, de sorte que le caractère de la Cour, qui est l’organe
chargé d’appliquer le droit international, se modifie également. »
(Ibid, p. 5-6.)

Rosenne fait observer aussi que c’est en raison des activités de l’As-
semblée générale et du Conseil de sécurité que ces transformations
touchent directement la Cour.

Quelles que soient les conclusions que lon puisse tirer de ces activités,
il est évident que leur importance considérable vient de ce que la commu-
nauté internationale d’aujourd’hui est résolue dans sa quasi-intégralité
à lutter pour mettre fin au colonialisme et au racisme.

La Cour devrait, à mon avis, tenir compte de cet accord général.

L'Assemblée générale, en tant qu’organe principal des Nations Unies,
est habilitée 4 discuter «toutes questions ou affaires rentrant dans le
cadre de la présente Charte » (article 10), et particulièrement toutes ques-
tions «se rattachant au maintien de la paix et de la sécurité internationa-
les » (article 11), et à «recommander les mesures propres à assurer l’ajus-
tement pacifique de toute situation ... résultant d’une infraction aux
dispositions de la présente Charte où sont énoncés les buts et les prin-
cipes des Nations Unies»; dans l'exercice régulier de ces fonctions et
pouvoirs, elle a adopté de nombreuses résolutions relatives à la situa-
tion au Sud-Ouest africain, résolutions qui ont le caractère de règles de
comportement, de «standards» ou de normes généralement acceptés
condamnant comme contraires à la Charte, au Pacte et au Mandat la
«discrimination raciale » et les violations des «droits de ’homme et des
libertés fondamentales ».

On ne saurait légitimement invoquer aucun principe de droit interna-
tional général à l’encontre de l’objectif essentiel et du fondement des
obligations juridiques qui découlent de l’existence même du Pacte, du
système des Mandats et de la Charte des Nations Unies.

Les résolutions de l’Assemblée générale adoptées avant 1960, date du
dépôt des demandes, sont l’expression quasi unanime de l’opposition
convaincue des Etats à la politique officielle d’apartheid pratiquée dans
le territoire sous Mandat du Sud-Ouest africain.

*
* *

Pour conclure, je dirai encore une fois — puisque j’approuve les
conclusions formulées par la Cour dans son avis consultatif de 1950
et dans son arrêt de 1962 — qu’à mon sens quelques-uns des points de
droit soulevés dans certaines des principales conclusions des Parties
lors de la présente instance ont déjà été tranchés par la Cour en ces deux
occasions et que la solution donnée aurait dû être confirmée si la majo-
rité de la Cour aujourd’hui les avait examinés.

Il ne fait selon moi aucun doute que l’interprétation antérieure des
instruments pertinents par la Cour, ses conclusions en droit et ses
motifs sont irréprochables du point de vue de la bonne application des
principes juridiques en cause.

468
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 471

La Cour a dit alors:

le Sud-Ouest africain est un territoire placé sous Mandat international;

le défendeur continue à être soumis aux obligations internationales
énoncées dans le Pacte et le Mandat;

le Mandat est un traité ou une convention en vigueur au sens de l’ar-
ticle 37 du Statut; ;

le défendeur est tenu de se soumettre à la surveillance de l’Assemblée
générale en ce qui concerne l'exercice du Mandat;

le défendeur demeure soumis à l’obligation de présenter des rapports
annuels aux Nations Unies et de transmettre les pétitions des habitants
du territoire;

le différend est un différend comme il est prévu à l’article 7 et il n’est
pas susceptible d’être réglé par des négociations;

la Cour est compétente pour se prononcer sur le fond du différend;

le défendeur agissant seul n’est pas compétent pour modifier le statut
international du Sud-Ouest africain; il doit obtenir l’autorisation des
Nations Unies;

il était admis que les Membres de la Société des Nations avaient un
droit ou intérêt juridique au regard de l’exécution par le Mandataire
de ses obligations envers les habitants du territoire.

*#
* *

La Cour estime maintenant qu’il y a en l’espéce deux questions fon-
damentales présentant un caractére prioritaire:

a) ie Mandat existe-t-il encore?
b) les demandeurs ont-ils un droit ou intérêt juridique au regard de
l’objet des demandes?

J'ai dit au début de la présente opinion dissidente que je ne pouvais
m’associer à la décision de la Cour. Je ne souscris pas non plus aux
motifs qu’elle donne, ni à son interprétation des dispositions du Mandat.

Il me paraît indiscutable qu’en 1950 et en 1962 la question de l’inté-
rêt juridique d’un Membre quelconque de la Société des Nations au
regard de la gestion du Mandat a été tranchée par la Cour, lorsqu'elle
a dit que les demandeurs avaient le droit d’invoquer la clause compromis-
soire contre le Mandataire.

En 1950 et en 1962, plusieurs membres de la Cour ont donné, dans
leur opinion individuelle, leur avis motivé sur cette question; ils se sont
exprimés de la manière suivante.

Sir Arnold McNair a dit:

«Bien qu’il n’existe plus de Société des Nations pour surveiller
Vexercice du Mandat, ce serait une erreur de croire que le manda-
taire n’est soumis à aucun contrôle. Tous les Etats qui faisaient par-
tie de la Société des Nations à l’époque de sa dissolution ont encore
un intérêt juridique à ce que le Mandat soit exercé comme il con-
vient. Le Mandat prévoit, pour cette surveillance, deux sortes de
mécanismes — un mécanisme judiciaire, résultant du droit que Par-

469
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 472

ticle 7 réserve à tout Membre de la Société des Nations de citer
obligatoirement le mandataire devant la Cour permanente et
un mécanisme administratif, comprenant des rapports annuels et
l'examen de ces derniers par la Commission permanente des Man-
dats de la Société des Nations. » (Statut international du Sud-Ouest
africain, avis consultatif, C.I.J. Recueil 1950, p. 158.)

M. Read a déclaré:

«Chacun des Membres de la Société des Nations est juridiquement
intéressé, vis-à-vis de la Puissance mandataire, aux questions «rela-
tives à l’interprétation ou à l’application des dispositions du Man-
dat », et jouit du droit d’affirmer son intérêt contre l’Union en invo-
quant la juridiction obligatoire de la Cour permanente (article 7
de lPaccord de Mandat). De plus, chaque Membre jouit, en matière
de Mandat, à l’époque de la dissolution, de droits positifs à l’en-
contre de l’Union.»

«la survie des droits et intérêts juridiques des Membres de la So-
ciété des Nations me paraît importante; ... les mêmes motifs qui fon-
dent la conclusion suivant laquelle le Mandat et les obligations de
l'Union n’ont pas pris fin du fait de la dissolution de la Société
des Nations amènent nécessairement à conclure que les droits et
intérêts juridiques que les Membres tiennent du Mandat subsistent.
Si les obligations de l’Union — un des « Mandataires au nom de la
Société des Nations » — continuent d’exister, les droits et intérêts
juridiques des Membres de la Société des Nations doivent, par ana-
logie, avoir été maintenus. » (/bid., p. 165-166.)

M. Bustamante a dit:

«les Etats Membres possédent, en tant que parties intégrantes de
la Société, un intérét juridique direct dans la protection des peuples
sous-développés. C’est sans doute sur la base de ces principes que
l'accord de Mandat a, en son article 7, conféré aux Etats Membres,
en leur qualité individuelle, le droit d’invoquer la clause compro-
missoire pour exiger du Mandataire la juste application du Mandat. »
(Sud-Ouest africain, exceptions préliminaires, arrêt, C.J. Recueil
1962, p. 380.)

«Ces Etats ne sont pas des «tiers Etats» étrangers au Mandat,
mais des associés solidaires de la Société tutélaire chargée de soi-
gner la juste application du Mandat.» (Jbid., p. 355.)

«Au cas où un différend se produirait entre la Société et un man-
dataire, tous les Etats Membres auraient le même intérêt juridique
que la Société au différend soulevé, et seraient affectés au même
degré par les infractions des accord, un ou plusieurs de ces Etats
ayant le droit d’ester en justice pour défendre la cause commune. »
(Ibid, p. 361.)

470
SUD-OUEST AFRICAIN (OP. DISS. PADILLA NERVO) 473

«Il faut considérer que le texte de l’article 7 du Mandat est large,
clair et précis: il ne donne lieu à aucune ambiguïté, il ne mentionne
aucune exception … l'interprétation restrictive qui vise uniquement
les intérêts matériels et individuels d’un des Etats Membres prend,
certes, une place toute secondaire et même insignifiante.» (Zbid.,
p. 381.)

Je souscris aux opinions qui précèdent et il ressort de ce que j'ai
déjà dit que les demandeurs ont, à mon avis, un droit ou intérêt juridique
au regard de l’objet des présentes demandes.

(Signé) Luis PADILLA NERVO.

471
